Order entered April 20, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01038-CV

                                KARLA C. LIANG, Appellant

                                                V.

                             SHAWANNA EDWARDS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-00315-2014

                                            ORDER
       We GRANT appellant’s April 18, 2016 unopposed motion for an extension of time to

file a reply brief. Appellant shall file a reply brief by MAY 20, 2016.


                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE